Title: To John Adams from Oliver Wolcott, Jr., 5 October 1798
From: Wolcott, Oliver, Jr.
To: Adams, John



Dear Sir
Trenton October 5: 1798

I have recd. your Note of the 30th. of September—and enclose a Letter from the Post Master of Phila. acknowledging the Rect. of my anonimous Note to the President of the Health Office, and declaring the delivery of it according to direction.
I took the only mode which occurred to me of fullfilling your direction, without exposing my own name in the public Papers.
I have the honour to be / with perfect deference / Your obedt Servt.
Oliv: Wolcott